     Case 4:19-cv-01039 Document 15-1 Filed on 05/01/19 in TXSD Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

STEPHANIE J. LARUE,                            §
                                               §
       Plaintiff,                              §
                                               §
v.                                             § CIVIL ACTION NO. 4:19-cv-01039
                                               §
COLLATERAL RECOVERY TEAM,                      §
LLC, DANIEL BLISS, and CREDIT                  §
ACCEPTANCE CORPORATION,,                       §
                                               §
       Defendants.


                    DECLARATION OF KELLY NAMEL PURSUANT TO
                                 28 u.s.c. § 1746


       I, Kelly Namel, being of full age and competent in all respects, after first being duly
sworn according to law, upon my personal knowledge and review of relevant business records,
depose and state as follows:
1.     I am currently employed as a Legal Assistant with Credit Acceptance Corporation
       ("Credit Acceptance") in its Corporate Legal Department. I am fully authorized to make
       this Affidavit on Credit Acceptance's behalf in that capacity. The facts set forth in this
       Affidavit are based on my personal knowledge and/or on my review of the business
       records of Credit Acceptance, which are made and/or kept in the ordinary course of
       business of Credit Acceptance to memorialize acts, transactions, occurrences, or events
       by individuals with personal knowledge of the acts, transactions occurrences or events,
       and who have a business duty to make the memorandum or record at the time of the act,
       transaction, occurrence, or event, or within a reasonable time thereafter.

2.     I have reviewed and am therefore familiar with the records of Credit Acceptance relating
       to the account of Stephanie Larue ("Plaintiff') under Account No. xxxx 1513 (the
       "Account"). The Account is based upon a Retail Installment Contract Plaintiff executed
       relating to her purchase of a used 2012 BMW X5 (the "Vehicle") from Auto Nations, Inc.
       Credit Acceptance accepted assignment of the Contract.




                                                                                       Exhibit "A"
     Case 4:19-cv-01039 Document 15-1 Filed on 05/01/19 in TXSD Page 2 of 9




3.     Attached to this Affidavit are true and correct copies of the following documents relating
       to the Account:

       (a)     The Contract, which is attached as Exhibit A-1; and

       (b)     The Declaration Acknowledging Electronic Signature Process, which is attached
               as Exhibit A-2.

4.     Credit Acceptance has not received from Stephanie Larue any notification - written or
       otherwise - that she did not agree with or chose to reject the Arbitration Clause.

        I, Kelly Namel, declare and certify that I have read the foregoing Declaration and know
its contents. Pursuant to 28 U.S.C. § 1746, I declare and certify under penalty of perjury that the
foregoing is true and correct.

FURTHER AFFIANT SAYETH NAUGHT




                                             Name~ elly Name!
                                             Title: Legal Assistant
                                             Credit Acceptance Corporation




                                                                                         Exhibit "A"
                   Case 4:19-cv-01039 Document 15-1 Filed Original
                                       Copy of Electronic on 05/01/19 in TXSD Page 3 of 9
                             Not required to mail or fax this copy to Credit Acceptance

                                 MOTOR VEHICLE RETAIL INSTALLMENT SALES CONTRACT
ACCOUNT ~                                                                                                                            LOT #_Q~2~G
                                                                                                                                               - = - - -- - - - -

                                                      Co-Buyer Name and Address                                         Creditor-Seller Name and Address
                                                        N/A                                                            AUTO NATIONS INC
                                                                                                                        6004 N SHEPHERD DR STE A
                                                                                                                       HOUSTON, TX 77091


The Buyer and any Co-Buyer is referred to as "I", "my" or "me." The Seller is referred to as "you" or "your.• This contract may be transferred by
the Seller.
PROMISE TO PAY
The credit price is shown below as the 'Total Sales Price." The "Cash Price" is also shown in Line 1 on Page 2. By signing this contract, I choose
to purchase the motor vehicle on credit according to the terms of this contract. I agree to pay you the Amount Financed, Finance Charge, and any
other charges in this contract. I agree to make payments according to the Payment Schedule in this contract. If more than one person signs as a
buyer, I agree to keep all the promises in this agreement even if the others do not.
I have thoroughly inspected, accepted, and approved the motor vehicle in all respects.
   Year          Mal<e           Model                        Vehicle Identification Number                     0 New                       USE FOR WHICH PURCHASED
                                                                                                                D Demonstrator            lxJ PERSONAL, FAMILY OR
  2012           BMW        XS                                SUXZV8C54CL425611                                 D Factory                     HOUSEHOLD
                                                                                                                D Official/Executive       D BUSINESS OR COMMERCLAL
                                                                                                                [X] Used                   0 AGRICULTURAL
 Trade-in: Year __N
                  .....:..
                       /A _ _ Make       NISSAN          Model           MURANO               VIN _ _ _N...;../_A_ _ _ License No.                         N/A

                                                 TRUTH IN LENDING DISCLOSURES
     ANNUAL                      FINANCE                           Amount                              Total of                           Total Sale Price
     PERCENTAGE                  CHARGE                            Financed                            Payments                           The total cost of my
     RATE                        The dollar amount                 The amount of credit                The amount I will                  purchase on credit,
                                 the credit will cost              provided to me or on                have paid after I                  inciudin~ my down
     The cost of my                                                my behalf.
                                 me.                                                                   have made all pay-                 paymen of
     credit as a yearty                                                                                ments as scheduled.
     rate.                                                                                                                                $9,000.00               is
                      20.49 % $14,736.91                                                                                                  $45,570.60
                                                                   $21,833.69                          $36,5 7 0.60




                 66              $ 554 .10                                    Monthly Beginning          September 20, 2016
    Security: You will have a security interest in the motor vehicle being purchased.
    Late Charge: If you do not receive my entire payment within 15 days after it is due (10 days if I am buying a heavy commercial vehicle), I will
    pay a late charge of 5% of the scheduled payment.
    Prepayment: I can pay all that I owe early. If I do so, I can get a refund of part of the Finance Charge.
    Additional Information: I will refer to this document for information about nonpayment, default, security interests, any required repayment
    in full before the scheduled date, and prepayment refunds.

The Annual Percentage Rate may be negotiated with the Seller. The Seller may assign this contract and retain its right
to receive a part of the Finance Charge.


 PROPERTY INSURANCE: I must keep the collateral insured against damage or loss in the amount I owe. I must keep
 this insurance until I have paid all that I owe under this contract. I may obtain property insurance from anyone I
 want or provide proof of insurance I already have. The insurer must be authorized to do business in Texas.
 I agree to give you proof of property insurance. I must name you as the person to be paid under the policy in the event of
 damaQe or loss.

 LIABILITY INSURANCE

 THIS CONTRACT DOES NOT INCLUDE INSURANCE COVERAGE FOR PERSONAL LIABILITY AND PROPERTY
 DAMAGE CAUSED TO OTHERS.

TEXAS CREDIT ACEPTANCE CORPORATION (04-14)
© 2012 - 2014 Credit Acceptance Corporation.                                                                                      ~ Buyer's Initials _     ___;_~::::
                                                                                                                                                                   'ft'L
                                                                                                                                                                      :::...__
All Rights Reserved.
                                                                           PAGE 1 of6                                                 Buyer's Initials -   - -- - -

                                         The original retail installment contract is assigned to Credit Acceptance Corporation.
                                                                    This copy was created on 08/20/2016
                                                                                                                                                Exhibit "A-1"
                    Case 4:19-cv-01039 Document 15-1 Filed on 05/01/19 in TXSD Page 4 of 9
                                               Copy of Electronic Original
                               Not required to mail or fax this copy to Credit Acceptance


                                                  ITEMIZATION OF AMOUNT FINANCED
  1. Cash Price (including any accessories, services, and taxes)                                                                                          $   30,619.69 (1)
    $  1, 624. 69 for sales tax
    $ - -'N=/..c.A_ _ for N /A
                A_ _ for N / A
    $ --"-'N.,_/.;..;;
    $      N/A          for N/A
  2. Downpayment =
     Gross trade-in                                                                                                       $       3 , 000.QQ
     - Payoff by seller                                                                                                   $             0.00
     = Net trade-in (if negative. enter ·o· and see Line 4.A. below)                                                      $       3,000.00
     + Cash Down Payment                                                                                                  $       6,000.00
     + Deferred Down Payment                                                                                              $              N/A
     + Mfrs. Rebate                                                                                                       $              N/A
     + Other (describe)   ...:N:.:.L..:cA::..___ __ __________ _ __ _                                                     $              N/A
     Total Downpayment                                                                                                                                    $    9,000.00   (2)
  3. Unpaid Balance of Cash Price (1 minus 2)                                                                                                             $   21,619.69   (3)
  4. Other Charges Including Amounts Paid to Others on My Behalf (Seller may keep
     part of these amounts.):
   A. Prior Credit or Lease Balance Paid to: ...:N:..:..!../=-A=----- -- - - - -- -                                       $                N/A
   B. Debt Cancellation Agreement Fee paid to Seller                                                                      $                N/A
   C. Other Insurance Paid to the Insurance Company                                                                       $                N/A
   D. Official Fees Paid to Government Agencies                                                                           $                NLA
   E. Dealer's Inventory Tax (if not included in cash price)                                                              $              25.00
   F. Other taxes (if not included in cash price)                                                                         $                NIA
   G. Government License and/or Registration Fees                                                                                        80.50
   H. Government Certificate of Title Fee                                                                                                33.00
   I. Government Vehide Inspection Fees                                                                                                  25.50
   J. Deputy Service Fee Paid to Dealer                                                                                                    N/A
   K. Documentary Fee                                                                                                                    50.00




 "--lli:.~r
          l-UJ-::i\l
                ill~IRA~R=-lL-=D-=E:l:-::-f-.....E':-:-N--::::I- --T -:-l'~t-~O+O
                                                                                =-f"A
                                                                                    "rt-:--1-11r...:I.A:
     NO ES REQUERIDO POR LA LEY, PERO PUEDE SER CARGADA AL COMPRADOR COMO GASTQS DE MANEJO
                                                                                                      v _+:tr--;-N-0:1::----J-,~ DoH-:~r+~H'-1.
                                                                                                                                             N                            L
     DE DOCUMENTOS RELACIONADOS CON UNA VENTA. UN HONORARIO DE DOCUMENTACION NO PUEDE
     EXCEDER UNA CANTIDAD RAZONABLE ACORDADA POR LAS PARTES. ESTA NOTIFICACION ES REQUERID
     PORLALEY.
  L. Other Charges (Seller must identify who is paid and describe purpose)
      to     Seller                    for         Plate Transfer Fee                                                     $ _ __         __.N"'"'/-""'A
      ~              NIA                b                        N/A                                                      $ _ _ _ _::N:.;.,L. ,.::.;A
     ~               NLA            fur                          NLA                                                      $ _ _ __...:N;.;.:/..:.:A
   Total Other Charges and Amounts Paid to Others on My Behalf                                                                                   214. 00 (4)
                                                                                                                                                          $
  5. Amount Financed (3 + 4)                                                                                                                21,833 .69 (5)$
     Taxes, title fee, license fee, and any state inspection fee (except for $7.00 of each such inspection fee that will be retained by Sel/er) will be paid by
    Seller to government agencies. Documentary fee and deputy service fee will be retained by Seller and the Seller may also retain parts of the insurance,
    service contracts and other char es.
 OPTIONAL DEBT CANCELLATION AGREEMENT. T he granting of credit will not be dependent on the purchase of the debt cancellation
 agreement described below. It will not be provided unless I sign and agree to pay the extra cost. The credit approval process will not be
 affected by whether or not I buy the debt cancellation agreement.

          Term (in months):                     N/A                          Fee: __N-'/'-A
                                                                                          _ __ __ _ __ _ _ __ _

 YOU WILL CANCEL CERTAIN AMOUNTS I OWE UNDER THIS CONTRACT IN THE CASE OF A TOTAL LOSS OR THEFT OF THE
 VEHICLE AS STATED IN THE DEBT CANCELLATION AGREEMENT. I can cancel the debt cancellation agreement without charge for a period
 of 30 days from the date of this contract, or for the period stated in the debt cancellation agreement, whichever period ends later.

 For the fee included above, I want the debt cancellation agreement.

 Buyer's Signature:       ****NOT PURCHASED - DO NOT SIGN* ** *                                      Date: -     -   - - --            - -- - -

.___________________________________ _
  Co-Buyer's Signature:                                                                               Date:---- -- - - - --
                                                                                                                                                                   ....
TEXAS CREDIT ACCEPTANCE CORPORATION (04-14)
© 2012 - 2014 Credit Acceptance Corporation.
                                                                                                                                   ¢        Buyer's Initials _ __' _ __
                                                                               PAGE2of6
All Rights Reserved.
                                            The original retail installment contract is assigned to Credit Acceptance Corporation .                   Exhibit
                                                                                                                                            Buyer's I n i t i a l"A-1"
                                                                                                                                                                  s------
                                                                      This copy was created on 08/20/2016
                       Case 4:19-cv-01039 Document 15-1 Filed on 05/01/19 in TXSD Page 5 of 9
                                                Copy of Electronic Original
                                 Not required to mail or fax this copy to Credit Acceptance



     NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
     WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT
     HERETO OR WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
     AMOUNTS PAID BY THE DEBTOR HEREUNDER. This provision applies to this contract only if the motor vehicle financed
     in this contract was purchased for personal, family, or household use.

     In this box only, the word "you" refers to the Buyer.

     Used Car Buyers Guide. The information you see on the window form for this vehicle is part of this contract. Information on the window form
     overrides any contrary provisions in the contract of sale.
     Spanish Translation: Gufa para compradores de vehiculos usados. La informaci6n que ve en el formulario de la ventanilla para este vehiculo
     forma parte del presente contrato. La informaci6n del formulario de la ventanilla deja sin efecto toda disposici6n en contrario contenida en el
     contrato de venta.

     CONSUMER CREDIT COMMISSIONER NOTICE. To contact Credit Acceptance Corporation about this account, call 1-(800)-634-1506. This
     contract is subject in whole or in part to Texas law which is enforced by the Consumer Credit Commissioner, 2601 N. Lamar Blvd., Austin, Texas
     78705-4207; (800) 538-1579; www.occc state tx us. and can be contacted relative to any inquiries or complaints.


  ARBITRATION: This Contract contains an Arbitration Clause on Page 6 that states you and I may elect to resolve any dispute
  by arbitration and not by court action. By signing this Contract below and agreeing to the terms of this Contract, I confirm that I
  have read, understand and agree to the terms and conditions in the Arbitration Clause.

  Any change to this contract must be in writing. Both you and I must sign it. No oral changes to this contract are enforceable.
~Buyer       r·-er.
             .           s ~ fl L~...,... ,,..,,, .... I            DT
                                                                                Co-Buyer------ - - - - -- - - -- - - -- -

   CONSUMER WARNING
   NOTICE TO BUYER- I WILL NOT SIGN THIS CONTRACT BEFORE I READ IT OR IF IT CONTAINS ANY BLANK SPACES. I
   AM ENTITLED TO A COPY OF THE CONTRACT I SIGN. UNDER THE LAW, I HAVE THE RIGHT TO PAY OFF IN ADVANCE
   ALL THAT I OWE ANO UNDER CERTAIN CONDITIONS MAY OBTAIN A PARTIAL REFUND OF THE FINANCE CHARGE. I
   WILL KEEP THIS CONTRACT TO PROTECT MY LEGAL RIGHTS.



   ~~=sem~&~~~RQNlGP~RbG1lNAL.
   BEFORE I SIGNED THIS CONTRACT, YOU GAVE IT TO ME, AND I WAS FREE TO TAKE IT AND REVIEW IT.

        r-8y.                                          J
~ =---- S
        _  ~ f J L ~..,,.,,. ...
        - - - - - -- - - - --                                     08/20/2016               AUTO NATIONS INC                                                  08/20/2016
   8 u yer                                                            Date                                                                                     Date

                                                                                                                                                               AGENT
   Co-Buyer                                                           Date                 By                                                                   T1Ue

   T HIS CONTRACT IS NOT VALID UNTIL YOU AND I SIGN IT.


   NOTICE OF ASSIGNMENT: The Seller has assigned this Contract to Credit Acceptance Corporation in accordance with
   the terms and conditions as set forth below on this Contract. This assignment is without recourse. You must make


..
   all future payments to: CREDIT ACCEPTANCE CORPORATION, 25505 WEST TWELVE MI LE ROAD, SOUTHFIELD,
   MICHIGAN 48034-8339, 1-(800)-634-1506.               ,....... .,.,
                                                                                          1flatµte      ~~
                                                                                                                                           I
   Seller: AUTO    NATIONS INC                                            By:                                      ............,,.,.. ... m,   Title:        AGENT




  TEXAS CREDIT ACCEPTANCE CORPORATION (04-14)
  © 2012. 2014 Credit Acceptance Corporation.
  All Rights Reserved.                                                          PAGE 3 of6
                                             The original retail installment contract is assigned to Credit Acceptance Corporation.                     Exhibit "A-1"
                                                                        This copy was created on 08/2012016
                    Case 4:19-cv-01039 Document 15-1 Filed on 05/01/19 in TXSD Page 6 of 9
                                              Copy of Electronic Original
                               Not required to mail or fax this copy to Credit Acceptance



                                                   OTHER TERMS AND CONDITIONS
HOW YOU FIGURE THE FINANCE CHARGE: You figure the Finance Charge using the scheduled installment earnings method as defined by
the Texas Finance Code. Under the scheduled installment earnings method, the Finance Charge is figured by applying the daily rate to the unpaid
portion of the Amount Financed as if each payment will be made on its scheduled payment date. The daily rate is 11365th of the Annual Percent-
age Rate. The unpaid portion of the Amount Financed does not include late charges or return check charges.
HOW YOU WILL APPLY MY PAYMENTS: You will apply my payments in the following order:
  1. earned but unpaid finance charge and late charges: and
  2. to anything else I owe under this agreement.
HOW YOU CALCULATE MY FINANCE CHARGE REFUND IF I REPAY: If I prepay in full, I may be entitled to a refund of part of the Finance
Charge. You will figure the Finance Charge refund by the scheduled installment earnings method as defined by the Texas Finance Commission rule.
INTEREST AFTER MATURITY: If I don't pay all I owe when the final payment becomes due, or I do not pay all I owe if you demand payment in
full under this contract, I will pay an interest charge on the amount that is still unpaid. Thal interest charge will be the higher rate of 1S°-1> per year or
the maximum rate allowed by law. if that rate is higher. The interest charge for this amount will begin the day after the final payment becomes due.
SECURITY INTEREST. To secure all I owe on this contract and all my promises in it, I give you a security interest in:
  • the motor vehicle including all accessories and parts now or later attached and any other goods financed in this contract;
    all insurance proceeds and other proceeds received for the motor vehicle;
    any insurance policy, service contract or other contract financed by you and any proceeds of those contracts; and
  • any refunds of charges included in this contract for insurance, or service contracts.
This security interest also secures any extension or modification of this contract. The certificate of title must show your security interest in the
motor vehicle.
USE AND TRANSFER OF THE MOTOR VEHICLE: I will not sell or transfer the motor vehicle without your written permission. If I do sell or transfer
the motor vehicle, this will not release me from my obligations under this contract, and you may charge me a transfer of equity fee of $25.00 ($50
for a heavy commercial vehicle). I will promptly tell you in writing if I change my address or the address where I keep the motor vehicle. I will not
remove the motor vehicle from Texas for more than 30 days unless I first get your written permission.
CARE OF THE MOTOR VEHICLE: I agree to keep the motor vehicle free from all liens. and claims except those that secure this contract. I will
timely pay all taxes, fines, or charges pertaining to the motor vehicle. I will keep the motor vehicle in good repair. I will not allow the motor vehicle to
be seized or placed in j eopardy or use it illegally. I must pay all I owe even if the motor vehicle is lost, damaged or destroyed. If a third party takes
a lien or claim against or possession of the motor vehicle, you may pay the third party any cost required to free the motor vehicle from all liens or
claims. You may immediately demand that I pay you th e amount paid to the third party for the motor vehicle. If I do not pay this amount. you may
repossess the motor vehicle and add that amount to the amount I owe. If you do not repossess the motor vehicle, you may still demand that I pay
you, but you cannot compute a finance charge on this amount.
AGREEMENT TO KEEP MOTOR VEHICLE INSURED: I agree to have physical damage insurance covering loss or damage to the vehicle for



                            ~~-Ela~,.~1~~
                                       1~1UE
                                           1~E
                                             -0Q
                                               t~'~~~,·~=~~~r;N·~~~~i~
the term of this contract. The insurance must cover your interest in the vehicle.


~rura!IYPR
y m
co  a
      uy      nc
         e ion in
                          hat c ver
                          ranee,
                                            nte
                                        II mail    ·
                                                          .I       a the
                                                                            n
                                                                                   1u
                                                                                  dr s
                                                                                              e 1n a
                                                                                             o · n ou fil .
                                                                                                                    a fi an e c          tt e o          f      tam

PHYSICAL DAMAGE INSURANCE PROCEEDS: I must use physical damage insurance proceeds to repair the motor vehicle, unless you agree
otherwise in writing. However. if the motor vehicle is a total loss, l must use the insurance proceeds to pay what I owe you. I agree that you can
use any proceeds from insurance to repair the motor vehicle, or you may reduce what I owe under this contract. If you apply insurance proceeds
to the amount I owe, they will be applied to my payments in the reverse order of when they are due. If my insurance on the motor vehicle or credit
insurance doesn*t pay all , owe, I must pay 'Nhat is still O\."Jed . Once a!! amounts owed under this contract are paid, any iemaining proceeds wiU be
paid to me.
RETURNED INSURANCE PREMIUMS AND SERVICE CONTRACT CHARGES: If you get a refund of insurance or service contract charges,
you will apply it and the unearned finance charges on it in the reverse order of the payments to as many of my payments as it will cover. Once all
amounts owed under this contract are paid, any remaining refunds will be paid to me.
CANCELLATION OF OPTIONAL INSURANCE AND SERVCE CONTRACTS: This contract may contain charges for insurance or service con-
tracts or for services included in the cash price. If I default, I agree that you can claim benefits under these contracts to the extent allowable. and
terminate them to obtain refunds of unearned charges to reduce what I owe or repair the motor vehicle.
APPLICATION OF CREDITS: Any credit that reduces my debt will apply to my payments in the reverse order of when they are due, unless you
decide to apply it to another part of my debt. The amount of credit and all finance charge or interest on the credit will be applied to my payments
in the reverse order of my payments.
LATE CHARGE: I will pay you a late charge as agreed to in this contract when it accrues.
DEFAULT: I will be in default if:
    I do not pay any amount when it is due;
    I break any of my promises in this agreement;
    I allow a j udgment to be entered against me or the collateral; or
    I file bankruptcy, bankruptcy is filed against me, or the motor vehicle becomes involved in a bankruptcy.

If I default. you can exercise your rights under this contract and your other rights under the law.

                                                                                                                                S~n
                                                                                                                                ¢
                                                                                                                                                       ,~µ]
                                                                                                                                      Buyer's Initials _ __ __ _
TEXAS CREDIT ACCEPTANCE CORPORATION (04-14)
~ 2012 - 2014 Credit Acceptance Corporation.
                                                                                                                                      Buyer's Initials - - - - - -
All Rights Reserved.                                                         PAGE 4 of6
                                           The original retail installment contract is assigned to Credit Acceptance Corporation.             Exhibit "A-1"
                                                                      This copy was created on 08/20/20 16
                    Case 4:19-cv-01039 Document 15-1 Filed on 05/01/19 in TXSD Page 7 of 9
                                              Copy of Electronic Original
                              Not required to mail or fax this copy to Credit Acceptance



                                           OTHER TERMS AND CONDITIONS (cont.)
YOUR RIGHT TO DEMAND PAYMENT IN FULL: If I default, or you believe in good faith that I am not going to keep any of my promises, you can
demand that I immediately pay all that I owe. You don't have to give me notice that you are demanding or intend to demand immediate payment
of all that I owe.
IF YOU DEMAND I PAY ALL I OWE: If you demand that I pay you all that I owe, you will give me a credit of part of the Finance Charge as if I
had prepaid in full.
STARTER INTERRUPTION DEVICE AND GPS: I understand and agree that if I am in default, you may use any starter interruption device and/or
global positioning system (collectively, the Device) installed on the motor vehicle to prevent the motor vehicle from starting and/or to locate the motor
vehicle when permissible law and the terms of this contract allow you to repossess the motor vehicle. I agree that if the motor vehicle is disabled,
I will need to cure my default in order to restart the motor vehicle. I acknowledge that I have been provided with a toll free telephone number that
I may call, no more than once per month, if the motor vehicle is disabled but I need an emergency activation which will allow the motor vehicle to
operate for 24 hours. Refer to the terms and conditions of the Buyer's Disclosure for additional information on the Device.
REPOSSESSION : If I default, you may repossess the motor vehicle from me if you do so peacefully. If any personal items are in the motor vehicle,
you can store them for me and give me written notice at my last address shown on your records within 15 days of discovering that you have my
personal items. If I do not ask for these items back within 31 days from the day you mail or deliver the notice to me, you may dispose of them as
applicabl e law allows. Any accessory, equipment, or replacement part stays with the motor vehicle.
MY RIGHT TO REDEEM: If you take my motor vehicle, you will tell me how much I have to pay to get it back. If I do not pay you to get the motor
vehicl e back, you can sell it or take other action allowed by law. My right to redeem ends when the motor vehicle is sold or you have entered into
a contract for sale or accepted the collateral as full or partial satisfaction of a contract.
DISPOSITION OF THE MOTOR VEHICLE: If I don't pay you to get the motor vehicle back, you can sell it or take other action allowed by law.
You will send me notice at least 10 days before you sell it. You can use the money you get from selling it to pay allowed expenses and to red uce
the amount I owe. Allowed expenses are expenses you pay as a direct result of taking th e motor vehicle, holding it, preparing it for sale, and selling
it If any money is left, you will pay it to me unless you must pay it to someone else. If the money from the sale is not enough to pay all I owe, I must
pay the rest of whatl owe you plus interest. If you take or sell the motor vehicle, I will give you a certificate of title and any other document required
by state law to record transfer of title.
COLLECTION COSTS: If you hire an attorney who is not your employee to enforce this contract, I will p ay reasonable attorney's fees and court
costs as the applicable law allows.
TRANSFER OF RIGHTS: You may transfer this contract to another person. That person will then have all your rights, privileges, and remedies.
SELLER'S DISCLAIMER OF WARRANTIES: Unless the seller makes a written warranty, or enters into a service contract within 90 days from
the date of this contract, the seller makes no warranties, express or implied, on the motor vehicle, and there will be no implied warranties of
merchantability or of fitness for a particular purpose.

This provision does not affect any warranties covering the motor vehicle that the motor vehicle manufacturer may provide.


~6 G 2 ~1 S r ~i1E f : E S J \ 1'a R 8 H l 6 ~ ~ a R f e 1 N ~ e r
INTEGRATION AND SEVERABILITY CLAUSE: This contract contains the entire agreement between you and me relating to the sale and
financing of the motor vehicle. If any part of this contract is not valid, all other parts stay valid.

APPLICABLE LAW: Federal and Texas law apply to this contract.




                                                                     ASSIGNMENT
FOR VALUE RECEIVED, Seller hereby assigns and transfers all Seller's right, title and interest in and to this Contract, and in and to the Vehicle
described herein.to CREDIT ACCEPTANCE CORPORATION ("Assignee"}, its successors and assigns, pursuant to and in accordance with the
terms and conditions set forth in the existing dealer agreement between Seller and Assignee in effect on the date hereof. Seller gives Assignee
full power, either in Assignee's name or in Seller's name, to take all actions which Seller could have taken under this Contract. In order to induce
Assignee to accept assignment of this Contract, Seller represents and warrants to Assignee as set forth in the existing dealer agreement.




TEXAS CREDIT ACCEPTANCE CORPORATION (04-14)
@2012. 2014 Credit Acceptance Corporation.
                                                                                                                              ·~"
                                                                                                                               ¢
                                                                                                                                                         ,~~
                                                                                                                                    Buyer's I n i t i a l s - - - - - -

All Rights Reserved.                                                        PAGE 5 of6                                              Buyer's Initials - - - - - -
                                          The original retail installment contract is assigned to Credit Acceptance Corporation.              Exhibit "A-1"
                                                                     This copy was created on 08/20/201 6
                    Case 4:19-cv-01039 Document 15-1 Filed on 05/01/19 in TXSD Page 8 of 9
                                             Copy of Electronic Original
                              Not required to mail or fax this copy to Credit Acceptance

                                                            ARBITRATION CLAUSE
This Arbitration Clause describes how a Dispute (as defined below) may be arbitrated. Arbitration is a method of resolving disputes in front of
one or more neutral persons, instead of having a trial in court in front of a judge and/or jury. In this Arbitration Clause, "We" and "Us" mean Seller
and/or Seller's assignee (including, without limitation, Credit Acceptance Corporation) or their employees, assignees, or any third party providing
any goods or services in connection with the origination, servicing and collection of amounts due under the Contract if such third party 1s named
as a party between You and Us. "You" and "Your" means each Buyer named above.
Your Right to Reject: If You don't want this Arbitration Clause to apply, You may reject it by mailing Us at P.O. Box 5070, Southfield,
Michigan 48086-5070 a written rejection notice that describes the Contract and tells Us that You are rejecting this Arbitration Clause.
A rejection notice is only effective if it is signed by all buyers, co-buyers and cosigners and the envelope tliat the rejection notice is
sent in has a post mark of 30 days or less after the date of this Contract. If You reject this Arbitration Clause, that will not affect any
other J)rovision of this Contract or the status of Your Contract. If You don't reject this Arbitration Clause, it will be effective as of the
date of this Contract.
A "Dispute· is any controversy or claim between You and Us arising out of or in any way related to this Contract, including, but not limited to,
any default under this Contract, the collection of amounts due under this Contract, the purchase, sale, delivery, set-up, quality of the Vehicle,
advertising for the Vehicle or its financing, or any product or service included in this Contract. "Dispute" shall have the broadest meaning possible,
and includes contract claims, and claims based on tort, violations of laws, statutes, ordinances or regulations or any other legal or equitable
theories. Notwithstanding the foregoing, "Dispute" does not include any individual action brought by You in small claims court or Your state's
equivalent court, unless such action is transferred, removed or appealed to a different court. "Dispute" does not include any repossession of the
Vehicle upon Your default and any exercise of the power of sale of the Vehicle under this Contract or any individual action by You to prevent Us
from using any such remedy, so long as such individual action does not involve a request for monetary relief of any kind. In addition, "dispute"
does not include disputes about the validity, enforceability, coverage or scope of this Arbitration Clause or any part thereof (including, without
limitation, the Class Action Waiver described in the sixth paragraph of this Arbitration Clause, the last sentence of the seventh paragraph of this
Arbitration Clause and/or this sentence); all such disputes are for a court and not an arbitrator to decide. However, any dispute or argument that
concerns the validity or enforceability of the Contract as a whole is for the arbitrator, not a court, to decide.

If a Dispute arises, the complaining party shall give the other party a written Dispute Notice and a reasonable opportunity, not less than 30 days, to
resolve the Dispute. Any Dispute Notice to You will be sent m writing to the address on this Contract (or any updated address You subsequently
provide to Us). Any Dispute Notice to Us must be sent by mail to: Credit Acceptance, Attn: Corporate Legal, 25505 West Twelve Mile Road, Suite
3000, Southfield, Michigan 48034-8339 (or any updated address We subsequently provide to You). Any Dispute Notice You send must give Your
Account Number, telephone number and address. Any Dispute Notice must explain the nature of the Dispute and the relief that is demanded.
The complaining party must reasonably cooperate in providing any information about the Dispute that the other party reasona bly requests.

Either You or We may require any Dispute to be arbitrated and may do so before or after a lawsuit has been started over the Dispute or with
respect to other Disputes or counterclaims brought later in the lawsuit. If You or We elect to arbitrate a Dispute, this Arbitration Clause applies. A
Dispute shall be fully resolved by binding arbitration. Judgment on the arbitration award may be entered in any court with jurisdiction. All statutes
of hmitation that otherwise would apply to an action brought in court will apply in arbitration. The arbitrator 1s authorized to award all remedies
permitted by the substantive law that would apply if the action were pending in court, including, without limitation, punitive damages (which shall
be governed by the Constitutional standards employed by the courts) and attorneys' fees and costs.
If You or We elect to arbitrate a Dispute, neither You nor We will have the right to pursue that Dispute in court or have a jury resolve that dispute.
In addition, if You or We elect to arbitrate a Dispute, (a) neither You nor We may participate in a class action in court or in a class-wide arbitration,
either as a plaintiff, defendant or class member; (b) neither You nor We may act as a pnvate attorney general in court or in arbitration; (c) Disputes
brought by or against You may not be joined or consolidated with Disputes brought by or against any other person; and (d) the arbitrator shall have

~~~~-
~~
                  s r h! a ~ ~ ~ ~ ; , r t f s i f
                  ause the   t~fJms.A           ratio~
                                                             vt~i~'cit
                                                            ses\:!!J<>n ~
                                                                          ~ r ;"
                                                                            ol            al
                                                                                               "f'la   rt~\;~~Rt~~~er·~a,~~~Ee~~
no power or authority to conduct a class-wide arbitration, private attorney general arbitration or joined or consolidated arbitration (this sentence


                                                                                                       ;f
                                                                                                        t\t:;rn ~         I "r\
                                                                                                                            .
Notwithstanding the foregoing, We retain the right to repossess the Vehicle upon Your default and to exercise any power of sale under this
Contract. If any provision of this Arbitration Clause other than the Class Action Waiver is invalid or unenforceable under the Federal Arbitration
Act or any other applicable law, the invalid or unenforceable provision shall be inapplicable and deemed omitted, but shall not invalidate the rest
of this Arbitration Clause, and shall not diminish the parties' obligation to arbitrate Disputes subject to this Arbitration Clause. In the event that the
Class Action Waiver is determined to be invalid or unenforceable, then, subject to the right to appeal such a ruling, this entire Arbitration Clause
(except for this sentence) shall be null and void.
Whoever first elects arbitration may choose to arbitrate under the rules and procedures of either JAMS or the American Arbitration Association;
however in the event of a conflict between these rules and procedures and the provisions of this Arbitration Clause, You and We a~ree that
this Arbitration Clause governs for that specific conflict. You may obtain the rules and procedureshinformation on fees and costs (including
waiver of the fees) , and other materials, and may file a claim by contacting the organization of Your c oice. The addresses and websites of the
organizations are: JAMS, 1920 Main Street, Suite 300, Irvine, CA 92614, www.jamsadr.com; and American Arbitration Association, 335 Madison
Avenue, Floor 10, New York, New York 10017-4605, www.adr.org. If neither JAMS nor the American Arbitration Association is able or willing to
serve, and You and We can't otherwise agree on a substitute administrator or arbitrator, then a court with appropriate jurisdiction shall appoint
an arbitrator. We will consider any good faith request You make to Us to pay the administrator's or arbitrator's filing, administrative, hearing and/
or other fees if You cannot obtain a waiver of such fees from the administrator and We will not seek or accept rei mbursement of any such fees.
We will bear the expense of our attorneys, experts and witnesses, except where applicable law and this Contract allow Us to recover attorneys'
fees and/or court costs in a collection action We bring. You will bear the expense of Your attorneys, experts and witnesses if We prevail in
an arbitration. However, in an arbitration You commence, We will pay Your fees if You prevail or if We must bear such fees in order for this
Arbitration Clause to be enforced. Also, We will bear any fees if applicable law requires Us to. The arbitrator may decide that an in-person hearing
is unnecessary and that he or she can resolve the Dispute based on the papers submitted by You or Us and/or through a telephonic hearing.
However, any arbitration hearing that You attend will take place at a location that is reasonably convenient to You. Notice of the time, date and
location shall be provided to You and Us under the rules and procedures of the arbitration organization selected.
The arbitrator's decision is final and binding, except for any right of appeal provided by the Federal Arbitration Act, 9 U.S.C. &§ 1 et. Seq. ("FAA").
However, if the amount of the Dispute exceeds $50,000 or involves a request for injunctive or declaratory relief that could foreseeably involve a
cost or benefit to either party exceeding $50,000, any party can appeal the award to a three-arbitrator panel administered by the Administrator,
which panel shall reconsider any aspect of the initial award requested by the appealing party. The decision of the panel shall be by majority vote.
Reference in this Arbitration Clause to "the arbitrator'' shall mean the panel of arbitrators if an appeal of the arbitrator's decision has been taken.
The costs of such an appeal will be borne in accordance with the section of this Arbitration Clause that describes who will bear the costs for the
initial proceeding before a single arbitrator.
It is expressly agreed that this Contract evidences a transaction in interstate commerce. This Arbitration Clause is governed by the FAA and not
by any state arbitration law.                                                                                                  s.o•         l"";;:;J
TEXAS CREDIT ACCEPTANCE CORPORATION (04-14)                                                                                    Q Buyer's Initials      Sft.:j
@ 2012 - 2014 Credit Acceptance Corporation.                                  PAGE 6 of 6
All Rights Reserved.                      The original retail installment contract is assigned to Credit Acceptance Corporation.               Exhibit
                                                                                                                                    Buyer's Initials --"A-1"
                                                                                                                                                        ----
                                                               This copy was created on 08/20/2016
             Case 4:19-cv-01039 Document 15-1 Filed on 05/01/19 in TXSD Page 9 of 9
Aug. 23. 2016 3:25 PM                      RCCWOODLAND S                                                                  No. 4889           P. 3

        IIIIIIII Ill llllll 111111111111111 1111111111 lllll lllll lllfI lllll 111111111111111111
                                                                                                                     004'?:374994-1

A'2~ft~ce
   R~ ,              '""'t' {h,~!
                                      DECLARATION ACKNOWLEDGING ELECTRONIC SIGNATURE PROCESS

 ACCOUNT#.513                                                                                                          LOT#     Q2G

 Buyer N;ime and Address
                        ...
                        •-"
                                                            Co-Buyer Name a11d Address
                                                            NIA
                                                                                                      Seller Name and Address
                                                                                                      AUTO NATIONS INC
                                                                                                      6004 N SHEPHERD DR STE A
                                                                                                      HOUSTON, TX no91




                                    Year and Make                 Model and Sody Sty1e       Color          Vehicle ldffltification Number
                Used                2012 BMW                         X54DSAV               BLACK            5UXZV8C54CL425611

BUYER DECLARATION

     By signing below, I, STEPHANIE J LARUE                           and/or NIA                                     (Buyer) hereby state that:

          1.    I read, uhderstood, and ;igreed to the eSigo Consent form and consented to use electronic signatures to sign all
                documents necessary to process a retail installment transaction with the Seller named above.
          2.    I was given the opportunity to review a paper version of the retail installment contract I was being asked to sign
                prior to using electronic signatures to electronicc1lly sign the documents.
          3.    I was in physical control of the key board, mouse or other device to click a button, signature box, or initial box
                that applied my e-signature to the documents with the intent to sign the documents as if I provided my
                handwritten signature on the doct1ments.
          4.                                            of the retail installment contract.



                                                                                 Signature of Buyer                                      Date



By signing below, the Seller solemnly declares and affirms under the pains and penaltles of perjury, as follows:
                1.   I am an authorized representatlve of Seller and am knowledgeable about the retail installment transaction
                     between Seller and the Buyer(s) named above.

                2.   The Buyer was in physical control of the key board, mouse or other device to click a button, signature box, or
                     initial box that applied his/her e-signature to the documents, and I witnessed the Buyer applying their
                     electronic signature to the documents.

                3.   I understand Credit Acceptance Corporation is relying o this declar;ition in accepting for assignment the
                     electronically signed retail installment contract between S lier and Buyer.


Seller: AUTO NATIONS INC                                                                                   Trtle: Agent Date: 08/20/2016




E-Slgri Oeclararion (Vcr.12/14)
Q Z014 credit Acceptance Corporation. All Rights Reserved


                                                                                                                                      Exhibit "A-2"
